Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103

I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al (US 2020/0213193) in view of Wang et al (US 2018/0293484). 

a.	Per claim 1, Newell et al teach a cloud server comprising: 
a communication interface (paras 0025-27, 0037); and 

at least one processor (paras 0020-21) configured to: 

detect a plurality of IoT devices connected to the cloud server from the communication interface (paras 0070, 0119—multiple IoT devices connected to cloud network), 

based on detecting the plurality of IoT devices connected to the cloud server, determine that the plurality of IoT devices are equipped with a corresponding plurality of intelligence engines (paras 0113, 0116—virtual assistant devices associated with IoT devices), 

obtain a plurality of online states of the plurality of IoT devices (paras 0038-40, 0049, 0067, 0071—status of IoT devices), 

receive a search instruction sent from a receiving IoT device of the plurality of IoT devices (para 0110—receiving search from IoT device), 

identify an instruction type of the search instruction (paras 0039-40, 0110-111—search and query for contacts, available printers, compatible networks, etc), and 

select an IoT device based on correspondence (paras 0113-115—correspondence with selected IoT device and virtual assistant).

Newell et al teach the limitations as applied above, and correspondence between instruction and virtual assistant (paras 0113-0116), yet fail to explicitly teach read and store a plurality of intelligence engine types of the plurality of intelligence engines and to store a correspondence between the instruction type and a preferred intelligence engine type. However, Wang et al teach storing virtual assistant types of multiple virtual assistants and correspondence between the instruction or category type and a preferred virtual assistant (paras 0006-8, 0056, 0063, 0070-71, 0103, 0105). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Newell et al and Wang et al for the purpose of provisioning a means for storing multiple virtual assistant types and designating a preferred virtual assistant associated with a specific information category, which is obvious in the art for selecting a preferred virtual assistant from multiple virtual assistants for communicating with specific IoT devices according to their capabilities and location.
	Claims 11 and 18 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Newell et al and Wang et al teach the cloud server of claim 1, Newell et al further teach wherein the at least one processor is further configured to: acquire capability information of the plurality of IoT devices, determine a correspondence between an instruction paras 0032, 0037-38, 0041, 0048—acquiring capabilities of IoT devices, correspondence and notification types based on input and output capabilities).
Claim 12 contains limitations that are substantially equivalent to the limitations of claim 2 and is therefore rejected under the same basis.
c.	Per claim 3, Newell et al and Wang et al teach the cloud server of claim 2, Newell et al further teach wherein the at least one processor is configured to: determine the selected IoT device corresponding to the received search instruction according to the correspondence, and inform the receiving IoT device (paras 0039-40, 0110-111—searching selected IoT devices based on correspondence).
Claim 13 contains limitations that are substantially equivalent to the limitations of claim 3 and is therefore rejected under the same basis.
d.	Per claim 4, Newell et al and Wang et al teach the cloud server of claim 1, Wang et al further teach the at least one processor is further configured to: increase a priority score of the preferred intelligence engine type when the intelligence engine of the preferred intelligence engine type is selected by a user, and update the correspondence between the instruction type and the intelligence engine type in real time according to the priority score of the preferred intelligence engine type (paras 0018-19, 0022, 0048-49, 0079, 0107, 0128—priority ranking using a quality score for the designated preferred virtual assistant and updating based on the quality scoring).
Claim 14 contains limitations that are substantially equivalent to the limitations of claim 4 and is therefore rejected under the same basis.
e.	Per claim 5, Newell et al and Wang et al teach the cloud server of claim 4, Wang et al further teach the wherein the instruction type corresponds to one or more of the intelligence engine types, and wherein the one or more of the intelligence engine types have different priorities (paras 0016-17, 0049—different prioritized responses from the different virtual assistants).
Claim 15 contains limitations that are substantially equivalent to the limitations of claim 5 and is therefore rejected under the same basis.
f.	Per claim 6, Newell et al and Wang et al teach the cloud server of claim 1, Newell et al further teach wherein based on the plurality of IoT devices including clients of a system, the plurality of intelligence engine types, the plurality of online states, and the capability information, are obtained using the client, and are registered at the cloud server (paras 0005, 0022, 0025, 0042, 0119—registering IoT devices and their associated data, cloud-based storage network).
Claim 16 contains limitations that are substantially equivalent to the limitations of claim 6 and is therefore rejected under the same basis.
g.	Per claim 7, Newell et al and Wang et al teach the cloud server of claim 6, Newell et al further teach wherein based on the plurality of IoT devices not including the clients of the system, the at least one processor is further configured to: connect to the plurality of IoT devices through Bluetooth to obtain device names of the plurality of IoT devices, and search a preset correspondence table between the device names and the plurality of intelligence engine types and the capability information (paras 0036, 0052, 0056, 0081, 0113-114—Bluetooth pairing for IoT devices associated with identified discovered devices, device capabilities and active virtual assistant; Wang et al—paras 0011, 0022, 0063, 0081).
h.	Per claim 8, Newell et al and Wang et al teach the cloud server of claim 1, Newell et al further teach wherein the received search instruction is sent directly to the selected IoT device, so that the first IoT device parses the received search instruction, or wherein the at least one processor is configured to parse the received search instruction before being sent to the selected IoT device (paras 0039-40, 0110-111—searching selected IoT devices, query instructions to accessible IoT devices seeking available printer IoT devices/things).
i.	Per claim 9, Newell et al and Wang et al teach the cloud server of claim 8, Wang et al further teach wherein based on the search instruction being voice data of a user, the at least one processor is configured to perform speech recognition and semantic understanding on the voice data of the user (paras 0052, 0057, 0059-60, 0064-66, 0081—voice command, voice data, spoken query, speech recognition; Newell et al: paras 0048—voice control capabilities, voice data).
Claim 17 contains limitations that are substantially equivalent to the limitations of claim 9 and is therefore rejected under the same basis.
j.	Per claim 10, Newell et al and Wang et al teach the cloud server of claim 1, Newell et al further teach wherein the received search instruction is sent to the selected IoT device through end-to-end transmission or through a smart system cloud used as an intermediary (paras 0039-40, 0110-111, 0125—searching selected IoT devices, smart home automation).
k.	Per claim 19, Newell et al and Wang et al teach the IoT device of claim 18, wherein, the server interface unit is further configured to receive output device information of the search Newell et al: paras 0039-40, 0110-111, 0113—searching selected IoT devices; Wang et al: paras 0087, 0146-151—sending results and responses from virtual assistant output).
l.	Per claim 20, Newell et al and Wang et al teach the IoT device of claim 18, wherein, the user interface unit is configured to receive output device information specified by the user, and wherein the intelligence engine is configured to send a search result of the intelligence engine to an output device corresponding to the output device information for subsequent processing (Newell et al: paras 0039-40, 0048, 0051, 0110-111, 0113—searching selected IoT devices, user interfaces; Wang et al: paras 0146-151—sending results and responses from virtual assistant output).


Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bermudez-Cisneros (USPN 10,665,238) – Alert through voice assistant and cloud server

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448